Dismissed and Memorandum Opinion filed November 13, 2003








Dismissed and Memorandum Opinion filed November 13,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-00-00053-CV
____________
 
TRI-UNION DEVELOPMENT
CORPORATION,
Appellant
 
V.
 
HENRY K. ODOM, and WIFE, LINDA ODOM, Appellees
 

 
On
Appeal from the 361st District Court
Brazos County, Texas
Trial Court Cause No.
48,994-361
 

 
M E M O R A N D U M  
O P I N I O N




This is an accelerated appeal from an order denying
appellant, Tri-Union Development Corporation=s (ATri-Union@) request for a temporary injunction,
signed December 3, 1999.  On December 8,
2000, this Court was notified that Tri-Union petitioned for voluntary
bankruptcy in the United States District Court, Southern District of Texas, Houston Division. 
Because a stay is automatically effected by
Section 362(a) of the Bankruptcy Code, we stayed all proceedings in the appeal
by order dated December 21, 2000.  See
Tex. R. App. P. 8.2.  On May 1, 2003, we issued an order requesting
information regarding the status of the bankruptcy proceeding.  Having received no response, we contacted the
United States Bankruptcy Court of the Southern District of Texas and we were
advised that bankruptcy case no. 003529 was closed on October 4, 2001.  Accordingly, on August 7, 2003, we issued an
order stating that, unless the parties responded within 15 days of the date of
the order requesting other action, this court would lift the abatement and
reinstate the appeal.  No response was
received and we lifted the abatement and reinstated the appeal.  On September 25, 2003, we advised the parties
that the appeal would be submitted on November 5, 2003. 
On October 30, 2003, this court was advised by letter that
the appeal is moot.  Attached to the
letter is a copy of a judgment, signed on October 1, 2001, by the United States
Bankruptcy Court for the Southern District of Texas, Houston Division.  Upon review of this judgment, we agree that
the appeal is moot.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 13, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.